Citation Nr: 0218708	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-09 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
malaria.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a sword wound on the nape of the neck.

3.  Entitlement to service connection for beriberi.

(The issue as to the merits of the claim of entitlement to 
service connection for malaria will be the subject of a 
later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from December 16, 
1941, until April 16, 1942, including POW status from 
April 9, 1942 until April 16, 1942; and from August 8, 
1945, until May 14, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material 
evidence had not been submitted with which to reopen 
claims of entitlement to service connection for malaria 
and residuals of a neck wound.

This matter also comes before the Board from a November 
2001 rating action which reopened a claim of entitlement 
to service connection for beriberi, which was denied in a 
final rating action rendered in October 1955.  That claim 
was denied on the merits.  

As will be explained further herein, the Board has 
determined that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for malaria, and that additional development is 
necessary with respect to the merits of the underlying 
claim.  The Board is undertaking this additional 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903, codified at 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing that claim on the merits. 


FINDINGS OF FACT

1.  In a decision dated in October 1955, the RO denied 
claims of entitlement to service connection for malaria, 
residuals of a neck wound, and beriberi.  The RO properly 
notified the veteran of that decision, and he did not 
appeal.

2.  Since the October 1955 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for malaria, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim has been submitted.

3.  Since the October 1955 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a residuals of a neck wound, which 
is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been submitted.

4.  In a November 2001 rating action, the RO determined 
that new and material evidence had been submitted with 
which to reopen the claim of entitlement to service 
connection for beriberi.  The claim was reopened and 
denied on the merits.

5.  Since the October 1955 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for beriberi, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim has been submitted.

6.  There is no current evidence of beriberi or of any 
residuals thereof following beriberi which the veteran had 
in 1942.



CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's October 1955 
decision denying entitlement to service connection for 
malaria is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2002)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2002).

2.  The evidence submitted since the RO's October 1955 
decision denying entitlement to service connection for 
residuals of a neck wound is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (codified as amended at 38 U.S.C.A. § 5103A(f) 
(West Supp. 2002)); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2002).

3.  The evidence submitted since the RO's October 1955 
decision denying entitlement to service connection for 
beriberi is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2002)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2002).

4.  Beriberi was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
Statement of the Case (SOC) provided by the RO in October 
2001 and the Supplemental Statements of the Case (SSOC) 
issued in March and July 2002, the veteran has been given 
notice of the information and/or medical evidence 
necessary to substantiate the claims presented.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

In particular, in the July 2002 SSOC, the veteran was 
given notice of the aforementioned regulations that 
implement VCAA, and was given the text of the governing 
VCAA provisions, as well as a summary of the evidence 
already obtained on his behalf.  Thus, the veteran was 
advised that VA would make a reasonable effort to obtain 
any additional evidence which the veteran might identify 
as pertinent to his claim, including evidence such as 
private medical records, employment records, records from 
State or local government agencies, and Federal agencies.  
He was advised of what evidence the RO would attempt to 
retrieve, and of his responsibilities in obtaining such 
evidence (e.g., adequately identifying such records).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's original claim for VA compensation was 
received in August 1955, at which time he claimed that he 
was treated for malaria and beriberi on March 1, 1942, and 
for a neck wound in May 1945.

A statement from a private hospital dated in April 1955 
indicates that the veteran was hospitalized in May 1945 
with a diagnosis of incised wound, nape.  Two lay 
statements were received in August 1955 attesting that in 
May 1945, the veteran had sustained a neck wound.

The record also contains a September 1955 certificate of 
an attending physician indicating that the veteran was 
treated in March 1942 for malaria and beriberi.  It was 
noted that the veteran was treated in Bataan battlefields 
and that there were no records.  The record before the RO 
in 1955 also included two lay statements dated in August 
1955 from individuals attesting that on April 16, 1942, 
they had seen the veteran sick and in bed due to malaria 
and beriberi, and a third lay statement indicating that 
the veteran was sick with malaria from March to April 
1942.

The veteran's service medical records were received in 
October 1955.  An Affidavit for Philippine Army Personnel, 
dated in August 1945, indicates that from May 1942 to 
August 1945 the veteran had duty as a civilian, 
housekeeping, while he was convalescing from malaria.  The 
affidavit also shows that the veteran was treated from May 
1 to June 1945 for a wound to the back of the neck.  

In an October 1955 rating action, the RO denied claims of 
entitlement to service connection for residuals of sword 
wound of the neck, malaria, and beriberi, having 
considered the aforementioned evidence.  The RO determined 
that the veteran's August 1945 processing affidavit 
indicated that malaria was claimed to have been incurred 
in May 1942, during a period of non-credited service 
(NCS).  The RO also noted that a January 1946 processing 
affidavit indicated that a wound to the neck was sustained 
in May 1945.  The RO's decision was not appealed.

The evidence which has been added to the file since the 
October 1955 rating action includes a VA examination 
report, conducted in September 1955 and received in 
November 1955. At that time the veteran complained of 
residuals of a sword wound of the neck.  A diagnosis of 
residuals of a wound by sword, occipital region, was made.  
The report was received after the RO's October 1955 
decision.

In November 1999, the veteran submitted a detailed 
statement to the effect that around April 10, 1942, he 
began suffering symptoms of malaria, after being taken 
prisoner.  

A medical record from a veterans outpatient center dated 
in January 2000 reflects that a 2 1/3 inch scar was 
present on the nape of the veteran's neck, and that X-ray 
films showed osteoarthritis of the cervical spine.  

In September 2001, three lay affidavits were received 
attesting to personal knowledge that the veteran suffered 
from beriberi and malaria at some point between early 
March and mid-April 1942.  In a statement provided by the 
veteran in September 2001, he reported that he incurred 
malaria and beriberi on March 1, 1942, not in May 1942.  
In November 2001, a certification from the General 
Headquarters, Armed Forces of the Philippines, was 
received, indicating that the veteran was wounded by a 
saber in the back of the neck which was treated from May 1 
to June 31, 1945.

The veteran presented testimony at a hearing held at the 
RO in December 2001.  At that time he indicated that he 
sustained a neck wound when he was hacked by the Japanese 
during the war.

III.  Pertinent Law and Regulations

A.  Service Connection

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain tropical diseases, such as malaria, are presumed 
to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence 
of a current disability and a determination of a 
relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

B.  Finality/new and material evidence

In general, RO decisions that are not appealed become 
final.  38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2002).  
The governing regulations provide that an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38  C.F.R. §§ 20.200, 20.302 
(2002).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is 
presented or secured with respect to that claim.  Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  There must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  Evans v. Brown, supra.  


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In addition, the law is clear that "the Board does not 
have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).

The VCAA, discussed above, has expressly retained that 
reopening requirement, stating that there has been no 
change in the requirement that the Secretary may not 
"reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in section 5108 . . . ."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (now codified as amended at 38 U.S.C.A. § 
5103A(f) (West Supp. 2002)).  Clearly, therefore, to 
whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the new provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C. § 5108).

IV.  Analysis

Initially, the Board notes that a September 2000 VA 
administrative decision established that the veteran had 
POW status from April 9, 1942, until April 16, 1942.  
However, he was not detained for at least 30 days, and 
therefore the provisions of 38 C.F.R. §§ 3.307(a)(5) and 
3.309(c) pertaining to presumptions applicable to former 
prisoners of war do not apply.


A.  New and Material Evidence - Malaria and Residuals of a 
Neck Wound

The veteran maintains that new and material evidence has 
been submitted with which to reopen and grant his claims 
of entitlement to service connection for malaria and for 
residuals of a neck wound.  

In an October 1955 rating action, the RO denied claims of 
entitlement to service connection for residuals of sword 
wound of the neck, malaria and beriberi.  The RO 
determined that an August 1945 processing affidavit 
indicated that malaria was claimed to have been incurred 
in May 1942, during a period of non-credited service 
(NCS).  The RO also noted that a January 1946 processing 
affidavit indicated that a wound to the neck was sustained 
in May 1945.  That rating action represents the most 
recent final decision regarding these claims.  See 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  Accordingly, the 
Board must review the evidence submitted since the October 
1955 rating action in order to ascertain whether new and 
material evidence has been presented. 

Since the October 1955 rating action, new evidence which 
has been added to the record includes the veteran's 
personal hearing testimony and statements and well as lay 
affidavits, all of which attest that malaria and beriberi 
were actually incurred at some time between March 1, 1942, 
and mid-April 1942, during the veteran's period of 
creditable service, and not in May 1942, as was determined 
by the RO in 1955.  Although not medical evidence, the 
Court has held that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Accordingly, this lay 
evidence is considered credible at this point.  

The Board notes that the veteran's statements and the lay 
statements presented are arguably consistent with evidence 
which was of record at the time of the October 1955 rating 
action.  In this regard, the Board points out that the 
record also contains a September 1955 certificate of an 
attending physician indicating that the veteran was 
treated in March 1942 for malaria and beriberi, and noting 
that the veteran was treated in Bataan battlefields and 
that there were no records.

In order to be considered new and material, not only must 
the evidence not have been previously considered by the 
agency decisionmakers but it must also speak to each 
element of the claim that was found lacking at the time of 
the last final denial.  38 C.F.R. § 3.156(a); see also 
Evans v. Brown, supra.  As indicated herein, when the RO 
denied the claim in October 1955, it was primarily based 
upon a conclusion that malaria was incurred in May 1942, 
which was not during a creditable period of active 
service.  However, the new evidence, considered alone and 
with the totality of the evidence of record, at least 
suggests that malaria may have in fact incurred at some 
time between March and mid-April 1942, which was during 
the veteran's period of active service.  Accordingly, the 
Board concludes that evidence presented since the October 
1955 rating action is both new and material, warranting 
reopening of the claim.  

However, the adjudication of the veteran's claim does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, 
as noted in the Introduction, the Board is undertaking 
additional development with respect to the underlying 
claim of service connection for malaria, and will issue a 
separate decision once that development is complete.  
Specifically, the record does not clearly establish 
whether the veteran has had any recurrence of malaria 
since 1942 or has any currently manifested residuals of 
malaria, and therefore additional evidentiary development 
is necessary.

With respect to the claim of entitlement to service 
connection for residuals of a wound of the neck, the Board 
must conclude that new and material evidence has not been 
submitted.  As indicated herein, when the RO denied the 
claim in 1955, it was based on a determination that a neck 
wound was sustained in May 1945, during a period of NCS, 
or non-creditable service.  The evidence of record at that 
time established that a neck wound did in fact occur.  The 
veteran's own statement, as well as lay, administrative, 
and medical evidence, all document that the wound was 
sustained in May 1945.  

Since the October 1955 rating action, the evidence added 
to the record includes the veteran's December 2001 hearing 
testimony, additional lay statements, and private medical 
evidence dated in January 2000, documenting a neck scar 
and X-ray evidence of osteoarthritis of the cervical 
spine.  However, even the new evidence added to the record 
since the October 1955 rating action consistently 
establishes that the neck wound was sustained in May 1945, 
to include the veteran's own statements and testimony.  He 
has made no allegation, nor does any of the evidence 
presented since October 1955 suggest, that a neck wound 
was sustained during the veteran's period of creditable 
service, or at any time other than May 1945.  Therefore, 
although new evidence has been presented, the evidence is 
not material in that it continues to fail to establish 
that a neck wound was sustained during the veteran's 
periods of recognizable active duty.  Accordingly, new and 
material evidence has not been presented as to this claim, 
and the claim remains denied.  

B.  Service Connection - Beriberi

The veteran seeks service connection for beriberi.  The 
Board notes that this claim was initially denied in 
October 1955.  However, in a November 2001 rating action, 
the RO determined that new and material evidence had been 
submitted to reopen the claim.  After reopening, the claim 
was denied on the merits.  

The Board must address the issue of new and material 
evidence in the first instance, because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).  Any finding on the merits entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See 
Jackson v. Principi, 265

F.3d 1366 (Fed. Cir. 2001) (statutes make clear that the 
Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the 
claim was appealed to the Board).

Having reviewed the record independently, the Board has 
also determined that new and material evidence was 
submitted sufficient to reopen the claim, consistent with 
analysis which was undertaken herein regarding the 
veteran's malaria claim.  Accordingly, the Board will 
adjudicate the claim on the merits.

In essence, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110 (West 1991); see Degmetich v. Brown, 104 
F. 3d 1328 (1997) (holding that VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
section 1110 of the statute as requiring the existence of 
a present disability for VA compensation purposes cannot 
be considered arbitrary, and therefore the decision based 
on that interpretation must be affirmed).  See also, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Since 1942, there has been no evidence presented, either 
lay or medical or any recurrence or residuals of that 
condition, nor does the veteran even allege that he 
currently has beriberi or any residuals thereof.  In the 
absence of competent evidence of the current diagnosis or 
existence of claimed disorder, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for beriberi, and there is no reasonable doubt 
to be resolved in the veteran's favor.


ORDER

New and material evidence has been submitted with which to 
reopen the claim of entitlement to service connection for 
malaria.  

New and material evidence has not been submitted with 
which to reopen the claim of entitlement to service 
connection for residuals of a neck wound, and reopening of 
the appeal is denied.  

New and material evidence has been submitted with which to 
reopen the claim of entitlement to service connection for 
beriberi.  

Entitlement to service connection for beriberi is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

